Citation Nr: 1713071	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-31 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine.  

3.  Entitlement to service connection for numbness in left arm and hand (secondary to left shoulder and neck).

4.  Entitlement to a rating in excess of 10 percent, prior to February 21, 2012 and excess of 20 percent thereafter, for degenerative disc and joint disease of the cervical spine.  

5.  Entitlement to a rating in excess of 20 percent, prior to March 1, 2013, and in excess of 50 percent thereafter, for advanced glenohumeral joint osteoarthritis with bursitis and strain of the left shoulder.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1982 to July 1984 with additional service in the National Guard from July 1984 to February 1989.  

These matters come before the Board of Veterans' Appeals Board (Board) on appeal from May 2011, September 2012, and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The May 2011 rating decision granted entitlement to service connection for advanced glenohumeral joint osteoarthritis with bursitis and strain of the left shoulder and assigned a 20 percent rating, effective October 8, 2010 (date of claim); denied entitlement to service connection for a bilateral hearing disability and denied entitlement to TDIU. 

The September 2012 rating decision granted a temporary total rating for advanced glenohumeral joint osteoarthritis with bursitis and strain of the left shoulder from June 26, 2012 to February 28, 2013 and a 50 percent rating, effective March 1, 2013; granted entitlement to service connection for degenerative disc and joint disease of the cervical spine with an assigned 10 percent rating, effective February 21, 2012; and denied entitlement to degenerative disc and joint disease of the lumbar spine.  
The February 2014 rating decision denied entitlement to service connection for numbness in left arm and hand (secondary to left shoulder and neck).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative disc and joint disease of lumbar spine and numbness in left arm and hand (secondary to left shoulder and neck); entitlement to an increased rating for a cervical spine and left shoulder disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability of such severity to constitute a disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In regard to the duty to notify, in October 2010, the RO issued a letter to the Veteran that provided him with notice of how to substantiate his claim for service connection and how ratings and effective dates are assigned.  

VA also has a duty to assist applicants for benefits.  The Veteran was afforded VA examination in December 2010.  The examination was adequate as the examiner reviewed the Veteran's case file and conducted appropriate tests to determine the Veteran's current level of severity thus providing sufficient information for the Board to render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2016).  

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The evidence does not reflect that the Veteran suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran was afforded a VA examination in December 2010.  The examination revealed the following puretone thresholds, in decibels:





HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
5
5
10
15

The Veteran's Maryland CNC word recognition scores were 96 percent in both ears.  

There is no evidence that the Veteran's auditory thresholds are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

First, a January 2012 letter from Dr. C.K. of the Raymond F. Murphy VA Medical Center indicates that the Veteran underwent an MRI and the neurosurgery department concluded that "most of [his] issues are related to [his] shoulder and that once [his] shoulder issue is addressed [he] should find a great deal of relief with the addition of physical therapy."  In a February 2012 correspondence, the Veteran claimed entitlement to service connection for a spine disability, secondary to the service-connected left shoulder disability.  

The Veteran was afforded a VA thoracolumbar spine examination in April 2012 where the examiner noted the Veteran's March 2012 diagnosis of degenerative disc and joint disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's arthritis of the spine is most likely age related, "that is not related to the [service-connected] shoulder surgery."  "The back pain is related to the pathology in the lumbar spine and not the shoulder."  However, the examiner does not explicitly state whether or not the lumbar spine disability is aggravated by the service-connected left shoulder disability or the service-connected cervical spine disability.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  Therefore, on remand, the examiner should provide a medical opinion which addresses all plausible theories of entitlement.  

Second, in a February 2014 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left arm and hand numbness.  The Veteran filed a Notice of Disagreement (NOD) the same month.  In May 2014, the RO sent the Veteran a letter which acknowledged his written disagreement.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matter for the issuance of an SOC.  

Third, the Veteran was most recently afforded a VA examination regarding his neck and left shoulder disabilities in March 2014.  However, VA treatment records indicate that his disabilities may have worsened since his last examination.  In that regard, April and May 2014 VA treatment records (available in Virtual VA) indicate that the Veteran complained that recent steroid injections did not help lessen his pain and a cervical spine MRI results indicated that the Veteran needed further consultation.  Further, in a July 2014 VA Form 21-8940, the Veteran stated that his disabilities are worsening.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his cervical spine and left shoulder disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Fourth, the Veteran contends that his shoulder and spine disabilities prevent him from obtaining and maintaining substantially gainful employment.  In his most recent July 2014 VA Form 21-8940, he indicated that he is still working under a "permanent [Family Medical Leave Act] FMLA protection," but cannot continue much longer.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1) (2016).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  While cognizant that the Veteran is currently employed, the record is not clear as to whether he is working in a protected environment.  The Board notes that the term sheltered workshop is not defined in the regulation applicable to TDIU.  However, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms "sheltered workshop" and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed April 10, 2017).  On remand, the AOJ should verify whether the Veteran is still employed and the conditions under which he is working.  

Accordingly, the claims for entitlement to an increased rating for a cervical spine disability and a left shoulder and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In addition, obtaining medical evidence pertaining to the functional impairment that results from the disabilities that may affect the Veteran's ability to function and perform tasks in a work setting would be important in the development of the TDIU question.  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeals.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all recent VA treatment records since March 2015 and associate them with the electronic claims file.

2.  Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).

3.  Obtain an addendum opinion from the April 2012 VA examiner (or a suitable substitute).  The electronic claims folder and a copy of this remand should be forwarded to the examiner and the examiner should indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  If not, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc and joint diseases of the lumbar spine was caused by his service-connected left shoulder or cervical spine disabilities.

(b)  If not, opine whether it is at least as likely as not that the Veteran's degenerative disc and joint diseases of the lumbar spine is aggravated (i.e. chronically worsened) by his service-connected left shoulder or cervical spine disabilities. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's degenerative disc and joint diseases of the lumbar spine found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left shoulder or cervical spine disabilities.

4.  Then, schedule the Veteran for a VA joint examination to determine the severity of the Veteran's service-connected degenerative disc and joint disease of the cervical spine and advanced glenohumeral joint osteoarthritis with bursitis and strain of the left shoulder.  

The examiner should comment on whether there is weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain limits functional ability during flare-ups and on use.  If it is not feasible to do so, the examiner must explain why.

The examiner should also address the functional impairment that results from the disabilities that may affect the Veteran's ability to function and perform tasks in a work setting.

5.  Issue a Statement of the Case that addresses the issue of entitlement to service connection for left arm and hand numbness.  See February 2014 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

6.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, including the claim to entitlement to a TDIU, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


